DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1, 2, 6, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koslow, US 2004/0255785 in view of Skirius et al., US 2008/0022645 in further view of Huizing, US 2012/0061045 in further view of Sakamoto, US 2013/0111861 in further view of Wang et al., US 2016/0002929 or .  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koslow in view of Skirius in further view of Huizing in further view of Sakamoto in further view of Wang or Morikawa in further view of Dauber et al., US 2007/0157588, and optionally in view of Roemmler
Claim 1 describes an air filter medium.  The filter medium comprises a plurality of fibrous sheets, and at least one interlaminar space between the adjacent layers of the sheets.  At least one of the interlaminar spaces comprises expandable graphite, a binder and deodorant particles.  The deodorant particles are disposed in the interlaminar space that has the expandable graphite and the binder.  The expandable graphite has an expansion initiation temperature of 300 to 800°C. The expandable graphite expands on heating to a temperature between 800 to 1000°C, in an expansion ratio of 50 or higher.  The expandable graphite in an unexpanded state has a diameter between 100 to 800 µm.  The deodorant particles have a diameter between 100 to 800 µm.  The filter medium further comprises a flame retardant other than the heat-expandable particles.  The flame retardant is contained in at least one of the fibrous sheets.  An amount of the flame retardant is in a range of 1 to 20% by mass based on the fibrous sheet.
Koslow disclsoes a filter medium 10 that can be used in an HVAC system to defend against threats such as nuclear, biological, and chemical attacks.  See Koslow Fig. 1, [0001], [0014].  The filter medium 10 comprises a plurality of stacked fibrous sheets (first and second substrates 12, 14) with an interlaminar space (composite layer Id.  The interlaminar space 16 comprises a binder (binder material), deodorant particles (activated carbon particles), and inorganic additives.  Id. at [0014], [0015].  The deodorant particles (activated carbon particles) are 12x30 mesh in size (i.e., 595–1,680 µm in diameter)1.  Id. at [0016].  The additives are made from inorganic materials.  Id. at [0015].

    PNG
    media_image1.png
    738
    1070
    media_image1.png
    Greyscale

Koslow differs from claim 1, because it does not disclose that the interlaminar space 16 comprises expandable graphite with a diameter between 100 to 800 µm, with an expansion initiation temperature between 300 to 800°C, wherein the expandable graphite expands, upon heating to a temperature between 800 to 1000°C in an expansion ratio of 50 or higher.
Koslow also differs from claim 1, because it fails to disclose that the fibrous sheets 12, 14 comprise a flame retardant.  
But, as noted, the filter medium 10 is used in an HVAC system to defend against threats such as nuclear, biological, and chemical attacks.  See Koslow Fig. 1, [0001], [0014].
Skirius teaches that it is beneficial to include a flame retardant material with an HVAC filter media to reduce the chance of ignition.  Skirius [0083].  As such, because Koslow’s filter 10 is used to defend against attack, it would have been obvious to apply flame retardant to various parts of the filter 10 prevent ignition, to ensure survivability.  Skirius teaches that the flame retardant can be applied to the fibrous material of the filter.  Skirius [0083].  Therefore, it would have been obvious to apply flame retardant to the fibrous sheets 12, 14 in Koslow to prevent ignition.  Additionally, Huizing teaches that expandable graphite particles are suitable flame retardants that can coated on an air handling membrane to improve its flame resistance.  Huizing [0065].  Graphite is an inorganic material.  Because Koslow’s interlaminar space 16 contains “inorganic additives,” it would have been obvious to include expandable graphite particles to the interlaminar space to prevent ignition.  
It also would have been obvious to use routine experimentation to optimize the content of the expandable graphite particles in the interlaminar space, and the amount of flame retardant applied to the fibrous sheets 12, 14—in order to provide a sufficient amount of protection against ignition.  See 
It also would have been obvious to use routine experimentation to optimize the diameter of the expandable graphite particles.  MPEP 2144.05(II).  Additionally, it would have been obvious for the expandable graphite particles to have a diameter between 30 µm–1.5 mm, with an expansion initiation temperature between 100 to 280°C, because Wang teaches that it is common for expandable graphite particles to have these properties.  Wang [0033], [0040].  An expansion initiation temperature of 280°C is close enough to the lower limit of the claimed range (300°C) to establish a prima facie case of obviousness.  MPEP 2144.05(I).  An expansion initiation temperature of 280°C would not perform substantially differently from an initiation temperature of 300°C because the disclosure states that the expansion initiation temperature can range from 150°C to 800°C.  Spec. dated Sept. 25, 2017 (“Spec.”) [0021].  The Examiner takes official notice that the heat expandable graphite will expand on heating to a temperature between 800–1000°C in an expansion ratio of 50 or higher because this graphite has the same structure as the claimed heat expandable graphite.  See MPEP 2112.01.  This finding of official notice is admitted prior art because it was raised in the previous rejection, but the Applicant has failed to traverse it.  Non-Final Act. dated Feb. 10, 2021 (“Non-Final Act.”) [0014]; MPEP 2144.03(C).  Additionally, it would have been obvious for Wang’s expandable graphite to expand upon heating to a temperature between 900 to 1,000°C, in an expansion ratio of 100 to 150 because Roemmler teaches that expandable graphite commonly have these properties.  Roemmler [0013].
Alternatively, it would have been obvious for the expandable graphite particles to have a diameter between 50 to 800 µm, with an expansion initiation temperature between 130 to 350°C, because Morikawa teaches that burn resistant expandable 
Claim 2, requires that for the air filter medium according to claim 1, the binder is selected from the group consisting of thermally adhesive particles and thermally adhesive fibers.  
Koslow teaches that its binder is low density polyethylene binder particles (Koslow [0015]) which corresponds to the “thermally adhesive particles.”
Claim 6 requires for the filter medium of claim 1, at least one of the fibrous sheets is nonwoven fabric comprising thermoplastic fibers as a main component.
Koslow teaches this feature because the first and second substrates, 12, 14 can be made from non-woven materials such as spun-bonded polyester. Koslow [0014].
Claim 7 requires that for the filter medium of claim 1, at least one of the fibrous sheets is a nonwoven electret fabric.  
Koslow teaches that its first and second substrates 12, 14 can be made from a spun-bonded polyester such as the material, Reemay.  Koslow [0014].  Kowlow does not disclose the substrates 12, 14 being a nonwoven electret fabric.  However, Dauber teaches that an electret fabric such as GORE-TRET is a substitute for Reemay, as providing a support layer for a filter material.  Dauber [0055].  Therefore, it would have been obvious to use an electret fabric such as GORE-TRET as the substrates 12, 14 
Claim 10 requires for the filter medium of claim 1, the deodorant particles are activated carbon.
In Koslow, the deodorant particles are activated carbon. Koslow [0014].
Claim 13 requires for the filter medium according to claim 1, the expandable graphite is a graphite into which sulfuric acid, or nitric acid has been intercalated.
It would have been obvious for the expandable graphite used with Koslow to be a graphite into which sulfuric or nitric acid has been intercalated because Roemmler teaches that expandable graphite is commonly manufactured by intercalating graphite with sulfuric or nitric acid.  Roemmler [0013].
Response to Arguments
The Applicant argues that the claimed ranges of expandable graphite in a range of 0.5 to 30% by mass and a flame retardant of 1 to 20% by mass, are critical.  See Applicant Rem. dated Dec. 23, 2021 (“Applicant Rem.”) 5, 6.  Specifically, it is argued that the levels of expandable graphite and flame retardant produces both excellent flame resistance and air permeability.  Id. at 6.  The Applicant makes this assertion because Example 1 in the disclosure has a pressure loss of 8 Pa, while Comparative Example 5 has a pressure loss of 30 Pa.  Id. (citing Spec. Tables 1–3, [0150]–[0152]).
The Examiner respectfully disagrees that there is evidence that the claimed numerical ranges are critical.  This is because something other than the claimed ranges may have produced the difference in pressure loss between Example 1 and Comparative Example 5.  Specifically, Example 1 comprises a “lowly flame-retardant See Spec. Tables 1 and 3, [0150], [0152].  It is possible that this difference accounts for the discrepancy in pressure loss.  This is because Comparative Example 1 has a “lowly flame retardant support” and a pressure loss of 8 Pa.  Id. at Table 3, [0152].
Additionally, there is insufficient evidence that criticality exists over the entirety of the claimed range.  See MPEP 716.02(d).  This is because Examples 4 to 8 each describe filter media with a pressure loss in the same order of magnitude as Comparative Example 5.  Examples 4 to 8 have a pressure loss of either 22 or 25 Pa, while Comparative Example 5 has a pressure loss of 30 Pa. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Fassel et al., US 2014/0033926 (“Fassel”) [0050].